Title: Meeting of the Commissioners of the Sinking Fund, 4 April 1792
From: Commissioners of the Sinking Fund
To: 


[Philadelphia, April 4, 1792]
At a meeting of the Trustees of the Sinking Fund, at the house of the Vice President of the United States, on the 4th day of April, 1792,
Present: The Vice President, the Secretary of State, the Secretary of the Treasury, and the Attorney General.
Resolved, That the Secretary of the Treasury be authorised to cause to be applied so much of the sum of one hundred thousand dollars, directed to be expended by the act of this Board, of the 26th day of March last, as may remain in hand, to the purchase of three per cent. and deferred stock, upon a computation of interest at the rate of five per centum.
From this resolution, the Secretary of State dissents.
